—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered November 5, 2001, convicting him of sodomy in the first degree, incest, and menacing in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant challenges several comments made by the prosecutor during his summation. However, the challenges are, for the most part, unpreserved for appellate review (see People v Ravenell, 307 AD2d 977 [2003]; People v Shelton, 307 AD2d 370, 372 [2003], lv granted 100 NY2d 626 [2003]). In any event, the prosecutor’s comments either were fair comment on the evidence, permissive rhetorical comment, responsive to the defense counsel’s summation, or not so prejudicial as to constitute reversible error (see People v Hoover, 298 AD2d 599 [2002]; People v Lewis, 140 AD2d 714 [1988]).
The defendant also contends that the trial court’s supplemental charge defining “reasonable doubt” for the jury was improper. However, the trial transcript has since been properly resettled to reflect that the challenged portions of the charge represented transcription errors (see People v Scott, 197 AD2d 646, 647 [1993]; cf. People v Laracuente, 125 AD2d 705 [1986]).
The defendant’s remaining contention is without merit. Ritter, J.P., Florio, Smith and H. Miller, JJ., concur.